Hinman, J.
Y/e see no ground in this case for a re-assessment of the plaintiff’s damages. It may be admitted, as claimed by the defendants, that the action rests upon the claim that the deceased suffered pain for the brief period that elapsed between the time of his death and the accident which caused it, for which he had a cause of action in his life-time, which has survived to his administrator by force of the statute, and still there can be no new trial or re-hearing upon the question of damages. Under our practice the facts must be taken to be precisely what they have been found to be by the superior court. Y/e can draw no inferences of fact from any thing stated in the finding different from the inferences drawn in the finding itself. Any cases, therefore, in which the facts are somewhat similar to the present ones, coming from courts where the practice prevails of taking up for revision the facts as well as the law applicable tó them, can be of no service to us. Here the court has found that the death was not simultaneous with the blow which caused it, but that there was an interval of pain and suffering for which damages were assessed. Of course we can not disregard this finding even if we doubted its correctness, which we do not. There was then an injury to the deceased in his life-time, for which substantial damages were recoverable ; and it is not made a point, and could not be on this motion, that these damages were estimated too high.
It is said, however, that the court erred in allowing to some extent punitive damages under the circumstances. But the case of Linsley v. Bushnell, 15 Conn., 225, so often recognized as the leading case on this point, clearly sanctioned the course adopted by the superior court.
We do not therefore advise a new trial.
In this opinion the other judges concurred.
New trial not advised.